         Case 1:19-cv-01766-RAH Document 33 Filed 02/03/21 Page 1 of 1




          In the United States Court of Federal Claims
                                          No. 19-1766C
                                    (Filed: February 3, 2021)

                                               )
 AMIR HEKMATI,                                 )
                                               )
                      Plaintiff,               )
                                               )
 v.                                            )
                                               )
 UNITED STATES,                                )
                                               )
                       Defendant.              )
                                               )
                                               )

                                             ORDER

       On February 2, 2021 the defendant filed an unopposed motion to amend the briefing
schedule for dispositive cross-motions (ECF 32). For good cause shown, the motion is
GRANTED, and the Court adopts the following proposed schedule:

              March 3, 2021 -- the parties shall file dispositive cross-motions

              March 31, 2021 -- the parties shall file their responsive briefs

              April 14, 2021 -- the parties shall file their reply briefs

        Upon the completion of briefing, the Court will determine whether oral argument will aid
in the resolution of the motions and, if so, will schedule oral argument at a time convenient to
both parties.

       It is so ORDERED.

                                                                s/ Richard A. Hertling
                                                                Richard A. Hertling
                                                                Judge
